          Case 1:18-cv-02718-GHW Document 102 Filed 10/06/20 Page 1 of 1

                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                         DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                         DATE FILED: 10/06/2020
----------------------------------------------------------------- X
                                                                  :
                                                                  :
PEGGY ZOULAS                                                      :
                                                                  :         1:18-cv-02718-GHW
                                                  Plaintiff,      :
                                                                  :             ORDER
                              -v -                                :
                                                                  :
NEW YORK CITY DEPARTMENT OF                                       :
EDUCATION et al.,                                                 :
                                                                  :
                                               Defendants. :
                                                                  :
----------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

         For the reasons stated on the record during the October 6, 2020 status conference, the

discovery deadline is extended for the sole purpose of allowing Defendants to provide Plaintiff with

responses from the two additional individuals from whom Plaintiff seeks MOSL information.

Defendants are directed to provide Plaintiff with these responses no later than October 20, 2020.

         For the reasons stated on the record, Plaintiff’s request for Defendants to provide additional

information regarding Defendants’ discovery process is DENIED. Plaintiff’s request to strike

Defendants’ October 5, 2020 letter, Dkt No. 98, is also DENIED.

         As stated on the record, any party seeking to file a motion for summary judgment must

submit a letter requesting a pre-motion conference, as described in the case management plan and

scheduling order, Dkt No. 85, no later than October 20, 2020.



         SO ORDERED.

Dated: October 6, 2020
       New York, New York                                         __________________________________
                                                                         GREGORY H. WOODS
                                                                        United States District Judge
